Search | samantha@timetricsrisk.com | ProtonMail                                     https://mail.protonmail.com/search/3wsotZwvODdSVRjoRtBGsIbekycy...
                         Case 1:20-cv-03873-GHW-SDA Document 55-2 Filed 05/25/21 Page 1 of 2


         18-ARB-5 Pleadings / Documents to be filed under seal
         Sent: Monday, May 24, 2021 2:54 PM

         From: Samantha Kumaran samantha@timetricsrisk.com

         To: Daryl Schumacher dschumacher@ksrlaw.com, Martin Doyle mdoyle@ksrlaw.com

         CC: Brian August bmaugust61@gmail.com


         Dear Daryl,

         Pursuant to the recent Court Order for Defendant to file the 18-ARB-5 Arbitration pleadings I have gone through the outgoing complaint that
         was filed on Jun 8, 2018. Since the NFA Arbitration was based on paper filing (meaning it was filed using hard-copies and Fedex - and not
         electronically), I was never sent a copy of what was actually sent in service - I want to make sure our record of the pleadings matches and that
         you have notice on the exact documents we seek redacted. I have therefore attached to this email the exact 2 documents
         (*Appendix_Exhibits and "Appendix_C_Supplement_Exhibits) that we are requesting to be filed under seal, that contains our confidential
         and commercially sensitive account data and financial information. I have also attached below a table of what was sent in the outgoing
         pleading.

         The 2 documents attached contain Plaintiffs commercially sensitive and highly sensitive information financial data that we ask to be redacted
         and filed under seal. I will also be filing a letter motion to redact those 2 documents.

         Here is a table of the remaining documents we have that were contained in Jun 8 2018 outbound filing


          Outbound
          Pleadings in

          18-ARB-5
          Document ID


          Master        42 pages –Summary No redactions
          Summary Claim Complaint


          Appendix A        65 pages – Rules        No redactions
                            violated


          Appendix 1        200 pages - Timeline No redactions


          Appendix B        14 pages – Heating      No redactions
                            Oil Errors


          Appendix C        24 pages – Crude        No redactions (Except
                            Oil Errors              Appendix_C_Exhibits
                                                    **Financial paper
                                                    exhibits filed as C19,
                                                    C24 and C25 attached
                                                    to back redacted filed
                                                    under seal)


          Appendix H        9 pages - Anti          No redactions
                            Money Laundering
                            Errors


          Appendix K        Claims table            No redactions


          Appendix          160 pages,              COMMERCIALLY
          Exhibits**        including               SENSITIVE AND
                            screenshots and         TRADE SECRET
                            financial data from     **Contains account
                            NRCM’s accounts         data


         We please ask that you also send us a copy of the pleadings or letters that you intend to file (before hand) so that we may identify if it contains



1 of 2                                                                                                                                          5/25/2021, 11:50 AM
Search | samantha@timetricsrisk.com | ProtonMail                                                                                                 https://mail.protonmail.com/search/3wsotZwvODdSVRjoRtBGsIbekycy...
                                     Case 1:20-cv-03873-GHW-SDA Document 55-2 Filed 05/25/21 Page 2 of 2
         commercially sensitive information before filing on the docket. As of now, based on our own records above, the two 2 files attached
         (Appendix_Exhibits and Appendix_C_Supplemental_Exhibits) from the attached table are requested to be filed under seal for SELECT
         PARTIES under ECF filing. This is consistent with Hon. Judge Greg Wood Individual Rules 4 (a) for protecting trade secrets and/or when
         another party (Plaintiffs) assert the documents contains their own financial and commercially sensitive information.

         If ADMIS has any redactions of confidential data (above ours) we do not object to you filing additional information under seal pending any
         motion or order related to redaction.

         Thank you for your cooperation. If you have any questions or comments please contact me before Wednesday.

         Kind regards,
         Samantha S. Kumaran
         President and CEO
         samantha@timetricsrisk.com
         Phone: 212 431 5098 (Office)
         Mobile: 917-636-1364 (Cell)




         This email and its attachments are for the named addressee(s) only. It may contain information which may be confidential and privileged. If you are not the intended recipient, please notify the sender immediately, destroy this email and any attachments,

         and do not otherwise disclose or use them.



         This email and its attachments do not constitute or may not be used for the purpose of an offer to sell, solicitation of an offer to buy, a partnership interest in any fund or transaction described herein. No such offer or solicitation will be made prior to the

         delivery of the applicable risk disclosure document , offering memorandum and related materials. All profits disclosed herein are accompanied by risks. An investor understands that under any investment that investor may lose all or part of its equity in any

         time frame. Past performance is not indicative of future performance. Options and futures and trading is not a suitable investment vehicle for all investors. The risk of loss in trading commodity interests can be substantial. You should therefore carefully

         consider whether such trading is suitable for you in light of your financial condition.



         Neither Timetrics or its officers, employees, agents or representatives warrant the accuracy, adequacy, or completeness of the information contained herein and Timetrics expressly disclaims liability for errors or omissions. No warranty of any kind implied,

         express, statutory is given by Timetrics or its officers, employees, agents or representatives in connection with the information herein. Under no circumstances may this email or its attachments, or any part thereof, be disclosed, reproduced, redistributed

         without the express permission of Timetrics.




2 of 2                                                                                                                                                                                                                                                     5/25/2021, 11:50 AM
